MATTER OF S

In SECTION 245 Proceedings
A-7144004
Decided by 11egional Commissioner December 80, 1958
Appt,vcd byf Aosistur&I commtssioner
Adjustment of status—Section 245 of 1952 act, as amended—Good moral character requirement.
(1) Notwithstanding the absence of a statutory requirement of good moral
character, the applicant's character and the standards contained in section
101(f) of the 1952 act will be considered in determining whether an application to adjust status under section 245 of the act ropritiR facto-obie di.crotionary action. (Cf. Matter of P—, A-10620326, Int., Dec. No. 040-)
(2) Application under section 245 will be denied as a matter of discretion
where the applicant entered into a criminally incestuous marriage in Dlinote with his first Porisin and thoir rolationahip la claasitled an fmni va Liuu
under the Illinois Criminal Code.
APPLICATION : Adjustment Of status to that of a permanent resident under section 245 of the Immigration and Nationality Act, as amended.
BEFORE THE REGIONAL COMMISSIONER

Discugsinn By order dotctil November 10, 1058, tins docioiou of
the District Director, Chicago, Illinois, denying the application of
F A S— for adjustment of status to that of a permanent
resident under section 245 of the Immigration and Nationality Act,
as amended, was affirmed solely on the ground that applicant had
failed to establish that an immigrant visa was immediately available
to him at the time of his application,
Applicant is a 28-year-old male, a native of Palestine, and presently a citizen of Jordan, who was originally admitted to the
United States on March 24, 1949, as a student pursuant to section
4(0) of the Iuuragration Act of 1524. he went through a. marriage
ceremony on June 24, 1954 ; at Chicago, Illinois, with his first cousin.
Marriages of first cousins are prohibited by Illinois statute and
consequently the marriage cannot be deemed to be a valid one
(Matter of M , 3 I. & N. Dec. 465, 466 (1948) ).
In view of the invalidity of the marriage, applicant is unable
to establish his eligibility to nonquota immigrant status under
234

section 101(a) (27) (A) of the act. It is urged that he may be
eligible for classification as a first preference quota immigrant by
virtue of his employment since September 22. 1958, by Roosevelt
University as

a

laborator y instructor in chemistry. However, it

is not necessary to make a determination as to this issue since
denial of the application for adjustment of status is warranted on
another ground.
Because of the invalidity of applicant's marriage his relationship
with his first cousin falls under the classification of fornication
under the Illinois Criminal Code (section 37.022) : People v. Searis,
13 Ill. 597. This relationship is regarded as criminally incestuous.
An applicant for adjustment of status under section 245, as amended,
is not required by the law nor implementing regulations to establish good moral eliarrieter. Therefore, the provisions of section
101(f) of the act are not applicable. However, good moral character is a factor which must be considered in determining whether
the Attorney General's discretion should be exercised in a particular
case and the standards set forth in section 101(f) should be considered in determining whether the application merits favorable discretionary action. In the present case, the applicant is living
in an illicit relationship regarded as criminally incestuous. Consequently, as a matter of discretion, his application for adjustment
of status will be denied.
Order: It is ordered that the decision of the Acting Regional
Commissioner, Northwest Region, dated November 18, 1958, which
affirmed the denial of the application solely on the ground that
applicant had failed to establish that an immigrant visa was immediately available to him at the time of his application, be withdrawn.
- ,ra 1-1.1t. the, application he denied en a matter of
It ae ful• -th,r my 1
discretion.

235

